The only assignment of error made by appellant is that the trial court, which granted a divorce to both parties, was influenced by prejudice and passion when distributing their community property, in determining that an appraisement made of a corporation known as KVL, a radio corporation operating a radio broadcasting station, as a going concern, instead of appraising it as a one-third interest in the stock therein, which was owned by both parties in the community.
The trial court found, among other things, that it is not practical to make a physical distribution of the community property of the parties and that respondent should be entitled to a judgment against appellant in the sum of $2,250 in lieu thereof. Attorney's fees of two hundred dollars and twenty-five dollars per month for the support of a nine-year-old child, were also allowed by the trial court, of which no complaint is made by appellant. *Page 219
[1] There is nothing involved herein but issues of fact. There is no preponderance of the evidence against the findings of the trial court. Appellant himself admitted that the greatest value in the radio station was in the Federal radio license. It was greatly to the benefit of appellant to have the broadcasting system awarded to him, with only a money judgment in favor of respondent. Even that judgment was not impressed as a lien upon any of the property awarded appellant.
There is nothing justifying a reversal, and the judgment is affirmed.